—In an action to set aside a deed, the plaintiffs appeal from an order of the Supreme Court, Queens County (Price, J.), dated May 14, 1999, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiffs Gregory Shim and Grecentia Shim are the principals of the plaintiff GNG Corporation (hereinafter GNG) and the plaintiff Gregory Shim was the owner of a commercial property located in Queens, New York (hereinafter the property). The plaintiffs commenced this action alleging that the signature of the plaintiff Gregory Shim on an executed, notarized deed conveying the property to the defendants to satisfy a default on a GNG loan was either a forgery or the result of fraud or misrepresentation.
The Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. The plaintiffs failed to present sufficient credible evidence to rebut the *316presumption of the validity of the certificate of acknowledgment attached to the deed (see, Albin v First Nationwide Network Mtge. Co., 248 AD2d 417; Son Fong Lum v Antonelli, 102 AD2d 258, 260-261). The plaintiffs’ allegations of fraud were not set forth with sufficient particularity but merely took the form of conclusory allegations which were insufficient to defeat the defendants’ motion for summary judgment (see, DeFalco v Cutaia, 236 AD2d 358; Abacus Real Estate Fin. Co. v P.A.R. Constr. & Maintenance Corp., 115 AD2d 576).
The plaintiffs’ remaining contentions are without merit. Thompson, J. P., Luciano, Feuerstein and Schmidt, JJ., concur.